Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments had been fully considered but are not persuasive.
The basis of Applicant’s arguments directed against the obviousness rejection is its contention that the disclosure in NG fails to teach one RRC signaling configuring ALL of the subframes of a frame. (see pages 9-10 of Response).  But, this argument is not commensurate with the actual scope of the claims. Specifically, the explicit language of claim 1 merely refers to “a plurality of TTIs or sTTIs in a frame”, and their associated CFI values. There is no requirement that these TTIs/sTTIs encompass or span ALL of the subframes of a frame.   Further, please note that NG’s disclosure of “a (dedicated) RRC signal” that conveys the CFI pattern is sufficient to reject “one RRC signal”.
Applicant’s arguments against Takeda would appear to cast doubt on the combinability of Takeda and Ng because, allegedly, certain technical aspects and details of these references prevent them from being combinable.  This is addressed below in the rejection itself but in essence, this is an example of a “bodily incorporation” type of argument. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection below discusses in detail how the relevant, cited teachings of Takeda and Ng may be combined to reject the claimed subject matter, and this is sufficient to sustain the examiner’s burden to show combinability under Section 103. Please see rejection for details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 21,25 11,18,22,28-29,31,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0094456 A1 to Ng, in view of U.S. Patent Publication No. 2017/0374646 A1 to Takeda et al.
As to claim 1, Ng disclose a user equipment UE configured to obtain control information, the UE comprising:
a processor configured to obtain a Control Format Indicator (CFI) pattern by receiving one RRC signal, wherein the RRC signal carries the CFI pattern or a pointer for obtaining the CFI pattern from a list of CFI patterns (Figs. 1 and 4, disclosing UE; Fig. 7 and paragraphs 39-47, 60-69, 90-100, especially paragraph 60: “The embodiment provides a (dedicated) RRC signaling that can signal separate CFI value to be assumed by the UE for each individual subframe of one frame, or of four consecutive subframes”, where paragraphs 63-68 teach the number of bits in such “a (dedicated) RRC signaling” for indicating the CFI values of subframes in a frame, such CFI values collectively teaching “CFI pattern”, thus such “a (dedicated) RRC signaling” teaching the recited “one RRC signal” that carries a “CFI pattern”; disclosing the UE receiving a CFI pattern via RRC signaling that comprises CFI value(s) allocated for a plurality of subframes, wherein each subframe is a TTI, where Fig. 7 shows that each CFI corresponds to a subframe/TTI, where the subframes exist in a “frame” comprising a plurality (10) of such subframes/TTI, teaching this limitation; further note that if we selected only 1 CFI out of each “frame”, then the collection of such CFIs would teach another embodiment of this recitation); 
where the CFI pattern is configured semi-statically (paragraphs 39, 41: disclosing that the disclosed method is implemented through “semi-static RRC signaling”; further see Fig. 7 and paragraphs 60, 61: “CFI value for each subframe can be different according to the RRC signaling. In Fig. 7, the CFI pattern is repeated until it is changed by RRC reconfiguration”, which teaches another embodiment of configuring the CFI pattern “semi-statically”, this same teaching also discloses the UE/processor receiving, i.e., “obtaining”, a CFI pattern), 
wherein the CFI pattern comprises a plurality of CFI values corresponding to a plurality of TTIs or sTTIs in a frame (Figs. 1 and 4, disclosing UE; Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern via RRC signaling that comprises CFI value(s) allocated for a plurality of subframes, wherein each subframe is a TTI, where Fig. 7 shows that each CFI corresponds to a subframe/TTI, where the subframes exist in a “frame” comprising a plurality (10) of such subframes/TTI, teaching this limitation; further note that if we selected only 1 CFI out of each “frame”, then the collection of such CFIs would teach another embodiment of this recitation); 
 “based on the CFI pattern” (see discussion and citations above, and paragraph 98, disclosing using the CFI values to decode/receive data).
Ng does not appear to explicitly disclose a CFI value indicative of a duration of a downlink control channel in the one TTI or sTTI; a decoder configured to decode downlink control information carried on at least one downlink control channel.
Takeda discloses a CFI value indicative of a duration of a downlink control channel in the one TTI or sTTI (paragraph 8: “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”, where the PDCCH teaches “downlink control channel” and “the number of PDCCH OFDM symbols” teaches “a duration of a downlink control channel”); 
a decoder configured to decode downlink control information carried on at least one downlink control channel (paragraph 8: “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”, thus disclosing “on the at least one downlink control channel in the first TTI or the first sTTI”; paragraph 104: “DCI … is communicated by the PDCCH”, where paragraph 143 discloses a “received signal processing section 404” that receives and decodes the DCI, thus teaching “to decode downlink control information carried on the at least one downlink control channel” in view of the teachings in paragraph 8 discussed above; furthermore, paragraph 8’s disclosure that “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”, in view of the reception and decoding of the DCI disclosed in paragraphs 104 and 143, further teaches “to decode, based on the CFI value”, thus teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Takeda discussed above, in conjunction with and to modify the teachings of Ng, to reject the limitations of this claim.  In particular, to a PHOSITA, it would have been obvious that Takeda’s teaching of “a CFI value indicative of a duration of a downlink control channel in the one TTI or sTTI” is combinable with and/or may modify Ng’s teaching of each CFI value of the set of CFI values, to reject “wherein each value of the plurality of CFI values indicates duration of a downlink control channel in one of the plurality of TTIs or sTTIs”, since it would have been obvious to incorporate the duration information indicated in the CFI as disclosed in Takeda in the CFI disclosed in Ng, since the respective data/information elements in Takeda and NG are both in the CFI.  Also, to a PHOSITA, it would have been obvious that Takeda’s teaching of “a decoder configured to decode downlink control information carried on at least one downlink control channel” may be combinable with and/or modified by Ng’s teaching of “based on the CFI pattern” to reject “a decoder configured to decode, based on the CFI pattern, downlink control information carried on at least one downlink control channel”, since the DL control information disclosed in Takeda is received based on a CFI value, which may readily correspond to each one of the CFI values in the CFI pattern disclosed in Ng, where that CFI pattern is simply a plurality of CFI values; to have a number of CFI values, as for a CFI pattern, would simply teach to a PHOSITA to perform the decoding [pursuant to an individual CFI value] for each of the plurality of CFI values in the CFI pattern. Note that the features of TAKEDA being relied upon are the informational contents of the CFI disclosed therein, e.g., the number of PDCCH symbols, and the other applicable features discussed in the rejection, and not necessarily all the specific processes and components, in their entirety as disclosed in TAKEDA, subsidiary or ancillary to the cited teachings.  To a PHOSITA, these cited teachings of TAKEDA would be readily combinable with NG’s teachings discussed in the rejection. The cited references are in the same field of endeavor with regard to control signaling for allocating resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels, in view of the use of CFIs. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 8, Takeda and Ng teach the UE as in the parent claim 1.
Ng does not appear to explicitly disclose wherein the downlink control channel is a physical downlink control channel (PDCCH) or a short physical downlink control channel (sPDCCH).
Takeda further discloses wherein the downlink control channel is a physical downlink control channel (PDCCH) or a short physical downlink control channel (sPDCCH). (paragraph 8: “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Takeda discussed above, in conjunction with and to modify the teachings of Ng, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling for allocating resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels, in view of the use of CFIs. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 21, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the plurality of CFI values consists of 10 CFI values (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes, wherein each subframe is a TTI, and wherein the subframes are included in “frames”, wherein in each “frame”, there are 10 subframes, each corresponding to a CFI value).
As to claims 11 and 18, please see rejections for claims 1 and 8 above.
As to claims 22 and 33, please see rejection for claim 21 above.
As to claim 25, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the processor is further configured to obtain a second CFI value by decrementing or incrementing a CFI value from the CFI pattern, wherein the second CFI value corresponds to a second set of sTTIs.. (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes through semi-static RRC signaling, where the CFI values are discrete values 1, 2 and 3, thus teaching that given any one CFI value, the next CFI value of the next subframe may be 1 larger or 1 lesser, thus obtainable by decrementing/incrementing the given CFI value; where it is well understood that each subframe of an LTE frame such as the one shown in Fig. 7, comprises 2 slots, each such slot teaching a “sTTI”, and thus the next CFI value [see above] may correspond to, say, the first of the 2 slots of the next subframe, where the first slots of each of the 10 subframes of the frame shown in Fig. 7 would teach “a second set of sTTIs”, teaching this limitation).
As to claim 28, please see rejection for claim 25 above.
As to claims 29,31, please see rejections for claims 1 and 8 above.


Claim 24,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0094456 A1 to Ng, in view of U.S. Patent Publication No. 2017/0374646 A1 to Takeda et al., further in view of U.S. Patent Publication No. 2016/0197760 A1 to Larsson et al.
As to claim 24, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses CFI patterns. (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes through semi-static RRC signaling, which is well understood by a PHOSITA to have been received and processed by the UE so that the various CFI values of the pattern would have been stored at least in a cache memory/register, and then later utilized to reconfigure the CFI values of the subframes, teaching this limitation).
Ng does not appear to explicitly disclose wherein the processor further configured to obtain the parameter from the list of parameters already stored beforehand.
Larsson discloses wherein the processor further configured to obtain the parameter from the list of parameters already stored beforehand. (paragraph 69).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Larsson discussed above, in conjunction with and to modify the teachings of Ng, to reject the limitations of this claim, since the CFI pattern disclosed in Ng is also an instance of the parameter disclosed in Larsson and thus a PHOSITA would find it obvious to incorporate and/or substitute NG’s CFI pattern for the parameter in Larsson’s teaching of “wherein the processor further configured to obtain the parameter from the list of parameters already stored beforehand” to reject “wherein the processor further configured to obtain the CFI pattern from the list of CFI patterns already stored beforehand”.  The cited references are in the same field of endeavor with regard to control signaling for allocating resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels, in view of the use of CFIs. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 27, please see rejection for claim 24 above


Claims 3, 13,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0094456 A1 to Ng, in view of U.S. Patent Publication No. 2017/0374646 A1 to Takeda et al., further in view of U.S. Patent Publication No. 2014/0098774 A1 to Gao et al.
As to claim 3, Takeda and Ng teach the UE as in the parent claim 1.
NG discloses wherein a DL control channel duration for any uplink subframe is implicitly derived from the CFI pattern to zero (Fig. 7, paragraphs 39-47, 60-69, 90-100, note that for an uplink UL subframe, the UE will be transmitting in the uplink direction and not receiving in the downlink direction, meaning of course that there will not be any downlink DL control channel duration at all in this UL TTI/subframe, thus teaching “wherein a DL control channel duration for the UL TTI is implicitly derived from the CFI pattern to zero”)
Gao further discloses wherein the set of TTIs comprises a downlink TTI and a special TTI, and the set of TTIs further comprises an UL TTI; wherein a DL control channel duration for the UL TTI is implicitly derived from the CFI pattern to zero; or wherein the set of sTTIs comprises a downlink sTTI, and a special sTTI, and the set of sTTIs further comprises an uplink sTTI. (see, e.g., Figs. 5-6 and Table 1, disclosing downlink, uplink and special subframes [which teaches DL, UL and special TTIs])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Gao discussed above, in conjunction with and to modify the teachings of Ng and Takeda, to reject the limitations of this claim. In particular, Gao’s disclosure of UL TTI and NG’s disclosure of “wherein a DL control channel duration for any uplink subframe is implicitly derived from the CFI pattern to zero” are combinable to reject “wherein a DL control channel duration for the uplink TTI is implicitly derived from the CFI pattern to zero”, since Gao’s ultti corresponds to and can substitute for an uplink subframe. This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12; Gao, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 13 and 30, please see rejections for claims 3 above.

Claims 23, 26,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0094456 A1 to Ng, in view of U.S. Patent Publication No. 2017/0374646 A1 to Takeda et al., further in view of U.S. Patent Publication No. 2017/0054546 to Kim et al.
As to claim 23, Takeda and Ng teach the UE as in the parent claim 1.
Ng discloses a plurality of CFI values (Fig. 7);
wherein the frame is configured with time division duplex TDD configuration  (Figs. 2, 3, 7 and paragraphs 11-15, 23, disclosing that the disclosed “frame” in which the disclosed method is implemented is an LTE frame that is commonly understood to comprise both uplink and downlink subframes, where subframes are clearly disclosed in Figs. 2, 3, 7 as organized in a time multiplex/division format, and since in a frame UL an DL are allocated resources, this teaches “duplex”, therefore, the above disclosure teaches TDD; further see paragraph 23: “TDD”, where the TDD scenario is discussed to illustrate the fact that the “change in subframe type is dynamic”, and to further illustrate that NG’s invention is able to address such dynamic change, meaning that the invention is applicable/adaptable to both FDD and TDD); 

Takeda discloses wherein each CFI value is further used for indicating a position of a symbol carrying the downlink control channel (paragraph 8) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Takeda discussed above, in conjunction with and to modify the teachings of Ng, to reject “wherein each CFI value of the plurality of CFI values is further used for indicating a position of a symbol carrying the downlink control channel”, since both references relate to CFI configurations and it would have been obvious to apply Takeda’s teaching to each CFI value of the plurality of CFIs disclosed in NG.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12; Gao, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ng and Takeda do not appear to explicitly disclose wherein the duration of the downlink control channel and/or the position of the symbol are capable of depending on the TDD configuration.
Kim discloses wherein the duration of the downlink control channel and/or the position of the symbol are capable of depending on the TDD configuration. (Fig. 26, paragraph 47, 170-176)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kim discussed above, in conjunction with and to modify the teachings of Ng and Takeda, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12; Gao, paragraphs 1-38; Kim, paragraphs 1-23).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 26,32, please see rejections for claims 23 above.


Potentially Allowable Subject Matter
Cancelled claims 7 and 17, as indicated in the office action of 12/15/20, may potentially be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that all outstanding rejections/objections are successfully traversed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463